DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2021 has been entered. 
Response to Arguments
Applicant's arguments filed 07 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Zepeda does not teach the amended claim language of a “light conducting fiber arranged in a lumen of said first lead.”  However, this is not found to be persuasive.  Zepeda teaches a first lead 16 which includes an insulation sleeve 18 through which 18 is inserted (Col. 5, lines 17-25 and Fig. 4).  As 16 acts as an arm for 
Applicant merely states that i) both references fail to teach or suggest that the lead has a light transparent energy emission window, a bare fiber tip or a diffuser and ii) both references fail to teach or suggest that a wavelength of 700 to 1300 nm and does not provide an explanation for how the statement of obviousness is in error with respect to i and ii.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 9, 10 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,090,105 to Zepeda et al. (Zepeda) in view of US 2006/0247618 Al to Kaplan et al. (Kaplan).
Regarding claim 1, Zepeda teaches an apparatus (10) for interstitial thermal treatment of a tumor (see entire document), said apparatus comprises an first lead (one of 16 which includes an insulation sleeve 18 in which16 is arranged, see Col. 5, lines 17-25) configured to be arranged into said tumor such that a distal portion of said first lead is positioned within the tumor (see for example Col. 6, lines 32-40), said first lead comprising a heat source (Col. 5, lines 40-52), wherein said heat source is a light source connectable to a light conducting fiber for conducting light from said light source to a point at said distal portion of said first lead and arranged in a lumen of said first lead (Col. 5, lines 40-52 and as stated above the first lead is 16 which includes 
Neither Zepeda nor Kaplan specifically teaches wherein said lead has a light transparent energy emission window, a bare fiber tip or a diffusor. However, it is asserted that one having ordinary skill in the art at the time of the invention would have been reasonably apprised of how to configure the lead and fiber to guide the light as an obvious matter of engineering design choice based on the suitability for the intended use (here to provide thermal therapy to a tissue mass).
Zepeda further teaches that “It will be appreciated that devices similar to those associated with RF multiple elected device 12 can be utilized with laser optical fibers, microwave devices and the like.”  However, neither Zepeda not Kaplan specifically teaches a wavelength range of 700 to 1300nm.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an appropriate range of wavelength since it has been held that where the general conditions of a claim are disclosed (providing thermal therapy to a tissue mass 
Regarding claim 2, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaching wherein said thermal sensor is a thermistor probe (see at least Col. 6, lines 1 -7).
Regarding claim 3, Zepeda in view of Kaplan taches the apparatus of claim 1 as well as Zepeda further teaching wherein said thermal sensor is positioned on said first lead (Col. 5, lines 57-67).
Regarding claim 4, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaching a further lead (another of 16) positionable within and/or near boundaries of said tumor, said further lead comprising a further thermal sensor for measuring a second temperature (Col. 5, lines 57-67).
Regarding claim 5, Zepeda in view of Kaplan teaches the apparatus of claim 4 as well as Zepeda further teaching wherein said thermal sensor is a thermistor probe (see at least Col. 6, lines 1 -7).
Regarding claim 6, Zepeda in view of Kaplan teaches the apparatus of claim 4 as well as Zepeda further teaching wherein said further lead comprises a further heat source (Col. 5, lines 40-52).
Regarding claim 7, Zepeda in view of Kaplan teaches the apparatus of claim 2 as well as Zepeda further teaching wherein said thermistor probe comprises a plurality of longitudinally separated thermal sensors (see for example Col. 5, lines 57-610).

Regarding claim 10, Zepeda in view of Kaplan teaches the apparatus of claim 6 as well as Zepeda further teaching wherein said further heat source is a laser light source connectable to a light conducting fiber for conducting light from said source to a point at said lead (Col. 5, lines 4-52).
Regarding claim 13, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaching wherein said control unit is configured to carry out said thermal treatment for a period of 30 minutes (Col. 9, lines 12-27 as the control unit of Zepeda is capable of performing the intended use, and therefore meets the claim limitation).
Regarding claim 14, Zepeda in view of Kaplan teaches the apparatus of claim 4 as well as Zepeda further teaching wherein said control unit is configured for calculating a temperature of said tumor between said thermal sensors and said further thermal sensors (Col. 5, line 57-Col. 6, line 26).
Regarding claim 15, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaches that there is a relatively significant amount of activity in the area of hyperthermia as a tool for treatment of tumors and that it is known that elevating the temperature of tumors is helpful in the treatment and management of cancerous tumors (Col. 1, lines 26-42). However, Zepeda is silent with respect to the temperature specifically being in the range of 42.5-48°C during treatment. It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the .
Claim(s) 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zepeda in view of Kaplan as applied to claim 1 above, and further in view of US 2009/0076499 A1 to Azure (Azure).
Zepeda in view of Kaplan teaches the apparatus of claim 1, but not a computer aided image analysis to provide information about size and location of tumors, vessels and bile ducts in 3-D views. Azure teaches an analogous apparatus (10) as well as an imaging system (260) for locating and/or characterizing the target tissue region and/or locations or positioning the device during use ([0048]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have included the image analysis system of Azure with the apparatus of Zepeda so as to locate and/or characterize the target tissue and/or locate or position the device during use as taught by Azure ([0048]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794